Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Claim Objection
Claim 6 has grammar inconsistency where the phrase “comprises is a device” is made clear by stating “comprises a device”.

Claims 12-17 cite the limitation “the processor component is adapted to”, where the term “adapted to” raises a question as to whether the functional step performed by the processor component is required.  The term “adapted to” is not a positive limitation but only requires the ability to so perform (See MPEP 2111.04 contingent limitation).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 & 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “under the deposition conditions used” which is unclear as to what is required to meet the “deposition conditions used”.  Examiner looks to the specification [0015 under consistent surface energies and consistent liquid drop contact angles]. It seems “the deposition conditions used” relate to the type or condition of the contact surface of the calibrating reference surface.
All dependent claims are rejected for their dependence on a rejected base claim.

Claims 1 & 12 recite a “known contact angle” which is unclear as to whether a specific angle or range of angles is required to meet the term “known”.  Examiner looks to the specification and finds a range of values is cited instead of a particular contact angle value [0027 contact angles that are repeatable to within 5, 4, 3, 2, 1, 0.75 or .05 5 degrees or less].  
All dependent claims are rejected for their dependence on a rejected base claim.

Claim 6 recites the method step of “measuring the wetting characteristics of a liquid on a surface of a material”, which is unclear as to what is required to meet the method step. The limitation states comprising various devices without indication of what is to be measured when citing “to measure wetting characteristics.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 & 8-9 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Kale (US 20030080143; “Kale”).
 
Claim 1. Kale discloses a method of determining a volume of a droplet of liquid (Figs. 1 & 13:  drop 10) [0159 A normal vision system can also be employed to derive the volume of the droplet 10 with a known contact angle] dispensed [0102 the bolus 116 preferably is forced out of the dispensing member or capillary 100] from a liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100), the method [0159]: (a) depositing an assumed volume of liquid to be measured [0102 The bolus 116 typically has a volume of approximately 300 nanoliters] & [0108  A portion of the bolus 116 is retracted into the dispensing member 100 leaving the droplet 10 on the surface of the physical substrate 12] from the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) [0108  A portion of the bolus 116 is retracted into the dispensing member 100 leaving the droplet 10 on the surface of the physical substrate 12] as a drop (Fig. 1 & 13: drop 10) onto a calibrating reference surface (Figs. 1 & 13:  substrate 12) [0042 The substrate 100 includes a support substrate 101 and a polymer film 102] & [0050], wherein the calibrating reference surface (Fig. 12:  substrate 100) provides for a known contact angle  [0079 The tangent 14 to the droplet profile at the intersection of the droplet profile and the substrate surface defines the contact angle 16] & [0136 However, since the surface tension of aqueous solutions varies with solutes dissolved in, the surface tension of the substrate 12 is tailored appropriately to with the drop of liquid (Figs. 1 & 13:  drop 10) under the deposition conditions used [0137 the volume dispensed by the capillary 100 is determined by a number of parameters] & [0159]; (b) establishing a known contact angle [0159 A normal vision system can also be employed to derive the volume of the droplet 10 with a known contact angle] with the drop of liquid (Figs. 1 & 13:  drop 10) consisting of  an advancing contact angle (Fig. 1: advancing contact angle 16 ϴc of drop 10) ; (c) measuring a dimension [0159 Therefore, the outer edge of the dark ring provides an excellent measure of the base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume] of the drop of liquid (Fig. 12: droplet sample 301 also referred to as 202 in generic description of Fig. 4), wherein the dimension measured is consisting of a diameter [0159 a Therefore, the outer edge of the dark ring provides an excellent measure of the base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume]; and (d) calculating the actual volume of the drop of liquid (Fig. 1 & 13: drop 10) [0159 Therefore, the outer edge of the dark ring provides an excellent measure of the base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume], from the relationship of the known contact angle to the measured dimension [0159 Therefore, the outer edge of the dark ring provides an excellent measure of the base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume] & [0160 As such, either vision system can be employed as a means for determining the volume of a dispensed droplet 10].

Claim 2. Dependent on the method of claim 1. Kale further discloses comprising step (e) determining the difference between the assumed volume and the calculated actual volume [0160 a means for determining the actual volume of a dispensed droplet 10, the system and method of the present invention can compare that actual volume of the droplet 10 to a desired volume of the droplet 10, and any variation between the two can be quantified. If the of the drop of liquid (Figs. 1 & 13:  drop 10).
Claim 3. Dependent on the method of claim 2. Kale further discloses further comprising step (f) correcting for the difference [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] & [0160] between the calculated actual volume of liquid dispensed by the liquid dispensing apparatus and the assumed volume [0160-0161 Under the present invention, where the actual volume varies from the desired volume by more than the predetermined amount, the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary].
Claim 4. Dependent on the method of claim 3. Kale further discloses the correcting for the difference [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] between the calculated actual volume of liquid dispensed [[0160-0161 where the actual volume varies from the desired volume by more than the predetermined amount] by the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) and the assumed volume comprises adjusting the volume [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] of actual liquid dispensed by the test apparatus to correct for the difference [0160-0161 where the actual volume varies from the desired volume by more than the predetermined amount, the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary].
Claim 5. Dependent on the method of claim 4. Kale further discloses the adjusting the volume [0160-0161 where the actual volume varies from the desired volume by more than the predetermined amount, the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary] of actual liquid dispensed by the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) to correct for the difference is by adjusting  the pressure [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] provided by the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) to the dispensing liquid [0102 & 0108].
Claim 8. Dependent on the method of claim 1. Kale further discloses a calibrating reference surface (Fig. 12:  substrate 100) comprises a substrate coated with a coating that has a consistent pre-determined contact angle [0136 A thin silane film formed by these reagents produces a substrate 12 with a surface tension of 18-30 mN/m….However, since the surface tension of aqueous solutions varies with solutes dissolved in, the surface tension of the substrate 12 is tailored appropriately to obtain the contact angles between 60-100.degrees].
Claim 9. Dependent on the method of claim 1. Kale further discloses the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) is a device (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) for depositing a known volume of liquid [0102 The bolus 116 typically has a volume of approximately 300 nanoliters] & [0124 The description of these forces indicates several modalities for the control of a volume dispensed by the system. Numerous techniques can be used to manipulate these forces for control of the disposition and aspiration of droplets 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kale (US 20030080143; “Kale”) in view of Shinya (JP2007064967; “Shinya” translation provided for citations).

Claim 6. Dependent on the method of claim 4. Kale further discloses the liquid dispensing apparatus (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) comprises is a device for measuring the wetting characteristics [0136 A thin silane film formed by these reagents produces a substrate 12 with a surface tension of 18-30 mN/m. When aqueous solutions are dispensed, a substrate 12 with a lower surface tension, for example, 25-55 mN/m, is preferred due to higher surface tension of water (72.5 mN/m). However, since the surface tension of aqueous solutions varies with solutes dissolved in, the surface tension of the substrate 12 is tailored appropriately to obtain the contact angles between 60-100.degree] of a liquid (10) on a surface of a material (12) comprising: a liquid dispensing component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100), a dimension determining component (Fig. 13) and a the means for determining the volume [0160 vision system of Fig. 13 contains a means for determining the volume] wherein the liquid dispensing component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) is configured to deposit a volume [0102 The bolus 116 typically has a volume of approximately 300 nanoliters] & [0108  A portion of the bolus 116 is retracted into the dispensing member 100 leaving the droplet 10 on the surface of the physical substrate 12] of a liquid (10) on the surface of the material (Figs. 1 & 13 drop 10 on substrate 12); wherein the dimension determining component (Fig. 13: vision system) is configured to determine one or more dimensions [0159 base diameter of drop 10] of a liquid (10) deposited on the surface (Figs. 1 & 13 drop 10 on substrate 12)  wherein the means for determining the volume [0160 vision system with means for determining the volume] configured to analyze information [0159-0160 vision systems with means to determine a volume] based on the dimension determining component  (Fig. 13: device formed by elements 420-426) about one or more geometrical features [0159  base diameter of drop 10] of the volume of the liquid (Figs. 1 & 13: drop 10) on the surface of the material (Figs. 1 & 13: substrate 12) [0159-0160 This diameter can be employed with the contact angle to derive the volume].
Kale does not explicitly disclose the means for determining a volume is a processor component configured to analyze information based on the dimension determining component.
Shinya teaches measuring droplet volume using contact angles and imaged droplet dimension of height [0052 static contact angles of the drop & 0054 imaged dimension of the drop is vertical axis height].  Shinya further teaches a processor component (Fig. 1: 13) configured to analyze information based on the dimension determining component [0085 The calculation device 13 is a computer connected to the photographing device 12, and the image of the ink droplet 2 photographed by the photographing device 12 is an image of a cross section including the vertical central axis of the ink droplet… The calculation device 13 includes a CPU, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Shinya’s computer with a CPU and calculation device as Kale’s processor component to determine the volume a droplet from the Kale’s measured droplet data because a processor is a well-established device for improving calculation time efficiency and calculation precision of measured data. 
Claim 10. Kale discloses a liquid dispensing apparatus calibration system (Fig. 4a dispensing  system with Fig. 13 vision system and a device providing a means for determining volume [0160]) comprising: a liquid dispensing component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100), a dimension determining component  (Fig. 13 vision system) and a means for determining the volume [0160 vision system can be employed as a means for determining the volume of a dispensed]  and wherein the liquid dispensing component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) is configured to deposit a volume [0102 The bolus 116 typically has a volume of approximately 300 nanoliters] & [0108  A portion of the bolus 116 is retracted into the dispensing member 100 leaving the droplet 10 on the surface of the physical substrate 12] of a liquid (Fig. 1 and Fig.13: drop 10) on the surface of a substrate (Fig. 1 and Fig.13: drop 10 on the surface of substrate 12); wherein the dimension determining component (Fig. 13: vision system formed by elements 420-426) [0159] is configured to determine one or more dimensions [0159 base diameter of the drop 10] of a liquid (Figs 1 & 13: drop 10) deposited on the surface (Fig. 13: drop 10 on surface of substrate 12) wherein the means for determining the volume [0160] coupled [0160 means for determining the volume is part of the vision system of Fig. 13] to the dimension determining component  (Fig. 13: device formed by elements 420-426) and configured to analyze information [0159-0160 vision systems with means to determine a based on the dimension determining component  (Fig. 13: device formed by elements 420-426) about one or more geometrical features [0159  base diameter of drop 10] of the volume of the liquid (Figs. 1 & 13: drop 10) on the surface of the substrate (Figs. 1 & 13: substrate 12) [0159-0160 This diameter can be employed with the contact angle to derive the volume].
Kale does not explicitly disclose the means for determining a volume is a processor component configured to analyze information based on the dimension determining component.
Shinya teaches measuring droplet volume using contact angles and imaged droplet dimension of height [0052 static contact angles of the drop & 0054 imaged dimension of the drop is vertical axis height].  Shinya further teaches a processor component (Fig. 1: 13) configured to analyze information based on the dimension determining component [0085 The calculation device 13 is a computer connected to the photographing device 12, and the image of the ink droplet 2 photographed by the photographing device 12 is an image of a cross section including the vertical central axis of the ink droplet… The calculation device 13 includes a CPU, a ROM in which a predetermined program is stored, a RAM that serves as a work area of the CPU and is composed of a non-volatile semiconductor memory].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Shinya’s computer with a CPU and calculation device as Kale’s processor component to determine the volume a droplet from the Kale’s measured droplet data because a processor is a well-established device for improving calculation time efficiency and calculation precision of measured data. 
Claim 11. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses the dimension [0159 base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume] measured is a diameter of the contact patch [0159 base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume].
Claim 12. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses a means for determining the volume [0160 vision system can be employed as a means for determining the volume of a dispensed] is adapted to calculate the volume [0159 This diameter can be employed with the contact angle to derive the volume] of the drop of liquid (Fig. 1 & 13: drop 10) from the relationship of a known contact angle to the measured dimension [0159 the outer edge of the dark ring provides an excellent measure of the base diameter of the droplet 10. This diameter can be employed with the contact angle to derive the volume].
Kale does not explicitly disclose the limitation of a processor component configured to analyze information based on the dimension determining component.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.
Claim 13. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses the means for determining the volume [0160 vision system can be employed as a means for determining the volume of a dispensed] is adapted to determine a difference between the volume of dispensed liquid and an expected volume level [0160 compare that actual volume of the droplet 10 to a desired volume of the droplet 10, and any variation between the two can be quantified. If the actual volume differs from the desired volume 
Kale does not explicitly disclose the limitation of a processor component configured to analyze information based on the dimension determining component.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.
Claim 14. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses the means for determining the volume [0160 vision system can be employed as a means for determining the volume of a dispensed] is adapted to transmit an adjustment signal [0161 the actual volume varies from the desired volume by more than the predetermined amount, the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary]  to a nozzle valve (Fig. 4a: solenoid valves 150 and 152) coupled to the liquid dispensing component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100), the signal adjusting the one or more parameters [0099 Once the airflow exits the regulator(s), it can be gated by one or more solenoid valves 150 or 152. Ideally, a solenoid valve 150 or 152 with a short response time (typically 3-7 milliseconds) would be used to provide accurate control of the duration for the pressure pulse. T] so as to cause the nozzle to dispense a volume of liquid [0102 describes adding volume with precision pressure and 0108 uses negative pressure to reduce volume] approximating the expected volume level [0161 the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary]. 
 a processor component configured to analyze information based on the dimension determining component.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.
Claim 15. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses the means for determining the volume [0160 vision system can be employed as a means for determining the volume of a dispensed] is adapted to controllably adjust the operation [0161 the actual volume of the dispensed droplet 10 can be adjusted once or multiple times if necessary to achieve an acceptable variation by forming a second bridge of liquid 220 between the dispensing member 100, adding to or subtracting from the droplet 10 as necessary] component (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) by adjusting one or more parameters [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] of the system (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100) the pressure provided by the liquid dispensing apparatus to the dispensing liquid [0102 positive precision pressure for adding volume and 0108 negative pressure for subtracting volume] .
Kale does not explicitly disclose the limitation of a processor component configured to analyze information based on the dimension determining component.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.
Claim 16. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale further discloses the means for determining the volume [0160] component is adapted to auto-calibrate [0099-0100 the dispensing technique described herein, the preferred method for forming the bolus 116 is applying a pressure pulse of air to the distal end 102 of the capillary  , for each of the liquid dispensing components (Fig. 4a: pneumatic droplet ejection with capillary dispenser 100), the drop volume by adjusting the time interval [0099 a solenoid valve 150 or 152 with a short response time (typically 3-7 milliseconds) would be used to provide accurate control of the duration for the pressure pulse] and the pressure [0099 The preferred pressure for the capillary 100 described particularly herein is approximately 0.06 Psi] provided by the liquid pressurizing system [0101 sequencing the opening of valves 150 & 152] according to the calculated volume of a drop (Fig. 1 & 13: drop 10) [0102 The bolus 116 typically has a volume of approximately 300 nanoliters] deposited onto a calibrating reference surface (Fig. 12:  substrate 100).
Kale does not explicitly disclose the limitation of a processor component configured to analyze information based on the dimension determining component.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kale in view of Shinya and in further view of Tamagawa (US 20130021400: “Tamagawa”).

Claim 7. Dependent on the method of claim 5. Kale does not explicitly disclose averaging a difference between the assumed volume and the calculated actual volume of the drop of liquid measured from a plurality of areas of the calibrating reference surface. 
Tamagawa teaches a device for determining liquid volume by averaging dispensed volumes from a plurality of drops [0009].  Tamagawa further teaches averaging a difference between the assumed volume and the calculated actual volume of the drop of liquid measured from a plurality of areas of the calibrating reference surface [0108 extract nozzles having a large ejection volume by looking in particular at the gradients of the respective curves, from the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tamagawa’s averaging gradient differences of expected volumes and measured volumes over a region with Kale’s individual volume determination for the purpose of determining the accuracy of the dispensed volumes from the device by averaging the differences of the determined volumes over a series of drops across the region of the device.

Claim 17. Dependent on the liquid dispensing apparatus calibration system of claim 10. Kale does not explicitly disclose:
1) a processor component is adapted to calculate.
2) to calculate an average of measured liquid volumes over a plurality of areas of the one or more substrate.  

With regard to 1) Kale does not explicitly disclose the limitation of a processor component configured to analyze information.  However, the limitation is taught by Shinya with motivation to combine with Kale’s dimension determining component in the rejection of base Claim 10.
With regard to 2) Tamagawa teaches a device for determining liquid volume by averaging dispensed volumes from a plurality of drops [0009].  Tamagawa further teaches to calculate an average of measured liquid volumes over a plurality of areas of the one or more substrate [0089 the device for judging the region where the ejection volume is relatively large 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tamagawa’s averaging calculation of measured volumes over a region with Kale’s individual volume determination for the purpose of determining the accuracy of the dispensed volumes from the device by averaging the determined volumes over a series of drops from the device.
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
KR 20160117206 A
OSHIMA KIYOMI et al.
Droplet evaluation using imaging of dimensions no conflict angles 
JP 2015200539 A
MASUNAGA KEIJIRO et al.
Teaches multiple droplet analysis for a drop volume adjacent other drops
CN 207457009 U
SONG, Bi-hai et al.
Measures a contact angle then determines a droplet volume based on a dimension
CN 110687018 A
XUE, Long-jian et al.
Images the entire drop to determine dimensions for calculating droplet volume
JP 2017013000 A
Suemasu satoshi et al.
Uses an established contact angle and measures a dimension on a dried droplet.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856